1                                                               Hon. Richard A. Jones
2

3

4
                       UNITED STATES DISTRICT COURT
5                     WESTERN DISTRICT OF WASHINGTON
                                AT SEATTLE
6

7      UNITED STATES OF AMERICA,                      NO. CR18-131 RAJ

8                                Plaintiff            ORDER GRANTING MOTION
       v.                                             TO FILE EXHIBIT UNDER
9
                                                      SEAL
10     CHARLES ROLAND CHEATHAM,

11                               Defendant
12
            THIS MATTER comes before the Court upon Defendant Charles
13
     Roland Cheatham’s Motion to File Exhibit Under Seal (Dkt. #809). The
14   Court, having considered the motion, and finding good cause, hereby
15   GRANTS the motion. The exhibit to Charles Roland Cheatham’s Motion to
16   Suppress Tracking Warrant Evidence may remain under seal pursuant to the

17   dictates of the Protective Order entered in this matter.
            DATED this 12th day of June, 2019.
18

19

20
                                                A
                                                The Honorable Richard A. Jones
21                                              United States District Judge
22

23                                                                      Edmond Law, PLLC
      ORDER GRANTING MOTION
                                                                          2615 11th Ave W
      TO FILE EXHIBITS UNDER SEAL - 1
                                                                         Seattle, WA 98119
                                                                           (206) 428-7734
                                                                        (888) 842-3803 (fax)
